Robinson, J.,
delivered the opinion of the Court.
The writ of error in this case must be dismissed, because the party making the application has not complied with the following rule adopted by this Court, in pursuance of sec. 18, Art. 4, of the Constitution:
“ Formal writs of error shall in all cases be dispensed with, and the party applying to have the record removed, as upon writ of error, in cases where by law, writs of error are allowable, shall by brief petition addressed to the Court in which the case was tried, plainly designate the points or questions of law, by the decision of which he feels aggrieved; which application so to remove the record shall he allowed as of right, and no point or question not thus plainly designated in such application shall he heard or determined by the Court of Appeals.”
The petition under this rule, takes the place of the former writ of error, and in it, the party making the application, must plainly designate the points or questions of law by the decision of which he feels aggrieved, and no point or question of law not thus designated can be heard or determined in this Court.
The object of this rule, is to prevent the reversal of a judgment upon points or questions of law not relied on, and not determined by the Court below.
There is no petition in this case addressed to the Court in which the case was tried, designating the point or question of law by the decision of which the appellants felt aggrieved, and in the absence of such petition, there is no point or question of law for this Court to determine.
The writ of error must therefore be dismissed.

Writ of Error dismissed.